UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUL 16 2002
Michael J. Hernandez, Esq.
Franczek Sullivan P.C.
Suite 3400
300 South Wacker Drive
Chicago, Illinois 60606
Dear Mr. Hernandez:
Thank you for your June 11, 2002 letter regarding the use of Medicaid Reimbursement Funds
pursuant to Titles XIX and XXI of the Social Security Act (and related regulations) and
consistent with the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. 1400 et seq.
and related regulations 34 CFR. Part 300.
Given the background assumptions presented in your letter (that Medicaid reimbursements are
not considered "State or local funds" for purposes of maintenance of effort requirements of 34
CFR ยง300.231, and that the local education agency (LEA) can demonstrate that the funds
provided under Part B of the IDEA are not used to reduce the level of expenditures for the
education of children with disabilities made by the LEA from local funds below the level of
those expenditures for the preceding fiscal year), we do not believe that using Medicaid
reimbursement funds to construct or equip special education classrooms onto a general education
school building would violate the 'maintenance of effort' requirements of Part B of the IDEA.
We are not, however, expressing an opinion about the requirements of other Federal laws not
administered by the Department of Education, in particular, the requirements of Medicaid. To
the extent you also may be asking whether Medicaid permits using Medicaid reimbursement
funds for special education-related capital improvements and equipment purchases we encourage
you to consult State and Federal officials who administer that program.
If you have any questions regarding this letter, please contact Dr. JoLeta Reynolds of my staff at
202-205-5507.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Dr. Anthony E. Sims
Illinois Director of Special Education
400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

